The State has filed a motion for a rehearing herein alleging that we were in error in holding that the cross-examination of appellant's character witnesses caused the jury to take into consideration the charge herein set forth concerning the death of Willis Hawes, when such witnesses were testifying as to the reputation of appellant as a peaceable, law-abiding person. The quotation in question and answer form in the original opinion was taken from the testimony of E. E. Lowe, and was in answer to his having been questioned by appellant's attorneys relative to appellant's reputation prior to November 23, 1944 (the date of the killing of Willis Hawes and the date alleged in the indictment). This cause went to trial on February 19, 1945. The witness Lowe, in his testimony, gave appellant a good reputation, being limited therein up to the date of the homicide. We are unable to see any erroneous inference in the answer that up to November 23, 1944, this reputationwas good; how else the question could have been fairly answered we are unable to say. The further question: "Just up to that time is what you mean?" was all that the witness had been asked about, and that was the subject of inquiry at such cross-examination. Appellant had filed an application for a suspended sentence and under our rulings, appellant's reputation up to the moment of his trial was permissible, and if the above statement as to the fact of the killing of Willis Hawes imported a change in appellant's reputation since that unfortunate occurrence, we are at a loss to see how serious error could be predicated thereon. Could the trial court be required to charge the jury that they could not consider the circumstances of the death of Willis Hawes until they came to decide the request for a suspended sentence; that they could then consider such, but not to consider same while debating or deciding on the question of guilt under the indictment.
The State fails to agree with the original opinion in its assertion that it sought to prove by each character witness the killing of Willis Hawes and cause the same to be taken into *Page 480 
consideration in forming such opinion as to appellant's reputation.
The first character witness was J. B. Scott, and the gist of his answer was: "I heard about him killing Willis Hawes, and I still say his reputation is good."
The second such witness was Wayne Green, and he said in his cross-examination: "I heard about him killing Willis Hawes. As to whether I still say his reputation is good, I don't know the circumstances of the case."
The third character witness was Mr. Lowe, whose testimony is above set forth.
The fourth character witness was Sam McCarroll, and he was not cross-examined by the State; hence no error could be predicated on his testimony.
The fifth such witness was Harry Wright, and no cross-examination of him is shown.
The sixth character witness was Homer Jordan, and his cross-examination shows as follows: "I had never heard about him gambling in a beer joint in San Angelo."
All these character witnesses were asked about such reputation as prior to the date of the killing.
It will be noted that the witness Lowe, whose testimony is quoted in our original opinion, merely answered the question propounded to him, and the proceedings just prior to the quotation in the opinion were "that he knew his (appellant's) reputation in this county prior to November 23, 1944, for being a peaceable and law-abiding citizen, and also prior to November 23, 1944 (the date of the alleged killing herein) he knew the defendant's general reputation for truth and veracity, and that defendant's reputation for being a peaceable and law-abiding citizen and for truth and veracity was good." Contending that such proceedings were not material error, the State cites us to the case of King v. State, 113 S.W.2d 181, and we quote therefrom as follows:
"Bill of exception No. 3 reveals that appellant had used as a witness one Rutland, who had testified that appellant's reputation as a peaceable, law-abiding citizen was good, after which *Page 481 
the county attorney asked the witness upon cross-examination if his evidence had not related to a time prior to the incident for which appellant was being tried, to which the witness answered yes, and the county attorney asked if witness had not heard quite a bit of discussion as to his reputation since that time. Appellant's objection was overruled. The court appends to said bill of exception the questions and answers of the witness at this point, which shows that after the court had overruled appellant's objection the county attorney then said to witness, 'And it (his reputation) hasn't all been good by any means?' to which witness answered, 'Well, I have heard a lot since that time.' The state was venturing on dangerous ground in the particulars mentioned, but it appears that the witness did not advise whether what he had heard had been good or bad, and we think the bill fails to reflect error which would call for a reversal."
We confess our inability to see any difference in the above quotation and the present case save that in the instant case a greater latitude should be allowed on account of the plea for a suspended sentence, which would let the jury take into consideration appellant's reputation up to the time of the trial; and surely they should have at this point taken into consideration the killing of Mr. Hawes, because that was the very thing for which appellant desired to have his sentence suspended.
We do not think any error could be predicated upon the bills considered in our original opinion, and thus being convinced, the State's motion for a rehearing is granted, the judgment of reversal is set aside, and the judgment is now affirmed.
                APPELLANT'S MOTION FOR REHEARING.